UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K FOR ANNUAL REPORTS OF EMPLOYEE STOCK PURCHASE, SAVINGS AND SIMILAR PLANS PURSUANT TO SECTION 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One) X ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 or TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-3619 A. Full title of the Plan and the address of the plan, if different from that of the issuer named below: PFIZER SAVINGS PLAN FOR EMPLOYEES RESIDENT IN PUERTO RICO B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: PFIZER INC. 235 EAST 42ND STREET NEW YORK, NEW YORK PFIZER SAVINGS PLAN FOR EMPLOYEES RESIDENT IN PUERTO RICO INDEX Page FINANCIAL STATEMENTS Report of Independent Registered Public Accounting Firm 3 Statements of Net Assets Available for Plan Benefits as of December 31, 2008 and 2007 4 Statements of Changes in Net Assets Available for Plan Benefits for the years ended December 31, 2008 and 2007 5 Notes to Financial Statements 6 SCHEDULES Schedule H, Line 4i - Schedule of Assets (Held at End of Year) at December 31, 2008 15 Schedule H, Line 4j - Schedule of Reportable Transactions for the Year Ended December 31, 2008 16 Signature 17 EXHIBITS 23 Consent of Independent Registered Public Accounting Firm 18 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Savings Plan Committee Pfizer Savings Plan for Employees Resident in Puerto Rico: We have audited the accompanying statements of net assets available for plan benefits of the Pfizer Savings Plan for Employees Resident in Puerto Rico (the “Plan”) as of December31, 2008 and 2007, and the related statements of changes in net assets available for plan benefits for each of the years then ended. These financial statements are the responsibility of the Plan's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for plan benefits of the Plan as of December31, 2008 and 2007, and the changes in net assets available for plan benefits for the years then ended, in conformity with U.S. generally accepted accounting principles. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental Schedule H, Line 4i - Schedule of Assets (Held at End of Year) as of December31, 2008 and Schedule H, Line 4j - Schedule of Reportable Transactions for the Year Ended December31, 2008 are presented for the purpose of additional analysis and are not a required part of the basic financial statements but are supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. These supplemental schedules are the responsibility of the Plan's management. The supplemental schedules have been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, are fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/
